Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-18, 21 and 22 drawn to a method of inhibiting entry of enveloped viruses into cells comprising contacting said viruses with an anti-viral composition comprising at least one high molecular weight hydrophobically modified polymer in an amount effective to inhibit entry of viruses into cells, classified in C12N7/00.

Group II. Claims 19, 20 and 23-28 drawn to an anti-viral composition comprising at least one high molecular weight hydrophobically modified polymers in an amount effective to inhibit entry of viruses into cells and at least 55% water, wherein said anti-viral composition is substantially free of surfactant, classified in A61K47/32.

Election of Species
A species election is required as stated below.

The inventions are distinct, each from the other because of the following reasons:
Group I and Group II are related as process of use and product. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, Type 1 IFN (Interferon) can be used in a method of inhibiting entry of enveloped viruses into cells as taught by Menachery et al (See Pathogenic Influenza Viruses and Coronaviruses Utilize Sin1ilar and Contrasting Approaches to Control Interferon-Stimulated Gene Responses, page 2, Vol.5, Issue 3, June 2014, cited in IDS filed 5/26/2021), instead of using a high molecular weight hydrophobically modified polymer, as claimed.

Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a . 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or 
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined. In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Election of Species
This application contains claims directed to the following patentably distinct species.
Group I or Group II

Applicants are required to elect a single species from the following:

A. a high molecular weight hydrophobically modified polymer
Acrylates/Steareth-20 Methacrylate Copolymer

Applicants are required to IDENTIFY THE CLAIMS encompassing the elected species.

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. The species are independent or distinct because of the widely differing chemical and physical properties of the individual compounds constituting each species. In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the inventions require a different field of search (e.g., searching different electronic resources and/or employing different search strategies or search string queries). Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be  identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1 .144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species. Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626